     Case 3:20-cv-00499-MMD-WGC Document 55 Filed 03/01/21 Page 1 of 8



 
 
 
 
 
                                      UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEVADA
 
                                                                       3:20-CV-00499
                                                                  &DVHBBBBBBBBBBBBBBBBBBBBBBB
     CITY OF RENO, NEVADA, individually
    and on behalf of all others similarly situated,
                                                                  VERIFIED PETITION FOR
                     3ODLQWLII V                               PERMISSION TO PRACTICE
                                                                  IN THIS CASE ONLY BY
            YV                                                 ATTORNEY NOT ADMITTED
                                                                  TO THE BAR OF THIS COURT
   NETFLIX, INC. and HULU, LLC,                                 AND DESIGNATION OF
                                                                  LOCAL COUNSEL

                  'HIHQGDQW V 
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                        ),/,1*)((,6

                   Adam J. Levitt
              BBBBBBBBBBBBBBBBBBBBBBBBBBBB3HWLWLRQHUUHVSHFWIXOO\UHSUHVHQWVWRWKH&RXUW
                        QDPHRISHWLWLRQHU

                     7KDW3HWLWLRQHULVDQDWWRUQH\DWODZDQGDPHPEHURIWKHODZILUPRI

                                  DiCello Levitt Gutzler LLC
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                       ILUPQDPH

                                     Ten North Dearborn Street, Sixth Floor
      ZLWKRIILFHVDWBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                             VWUHHWDGGUHVV

                    Chicago                                               Illinois
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                        60602
                   FLW\            VWDWH  ]LSFRGH

               312-214-7900                alevitt@dicellolevitt.com
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       DUHDFRGHWHOHSKRQHQXPEHU       (PDLODGGUHVV

                     7KDW3HWLWLRQHUKDVEHHQUHWDLQHGSHUVRQDOO\RUDVDPHPEHURIWKHODZILUPE\

                City of Reno, Nevada
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBWRSURYLGHOHJDOUHSUHVHQWDWLRQLQFRQQHFWLRQZLWK
                     >FOLHQW V @

    WKHDERYHHQWLWOHGFDVHQRZSHQGLQJEHIRUHWKLV&RXUW

                                                                                                            5HY
     Case 3:20-cv-00499-MMD-WGC Document 55 Filed 03/01/21 Page 2 of 8



                                    11/04/1993
                   7KDWVLQFHBBBBBBBBBBBBBBBBBBBBBBB3HWLWLRQHUKDVEHHQDQGSUHVHQWO\LVD
                                           GDWH
                                                                                      Illinois
      PHPEHULQJRRGVWDQGLQJRIWKHEDURIWKHKLJKHVW&RXUWRIWKH6WDWHRIBBBBBBBBBBBBBBBBBBBBBB
                                                                                                        VWDWH
     ZKHUH3HWLWLRQHUUHJXODUO\SUDFWLFHVODZ3HWLWLRQHUVKDOODWWDFKDFHUWLILFDWHIURPWKHVWDWHEDURU
     IURPWKHFOHUNRIWKHVXSUHPHFRXUWRUKLJKHVWDGPLWWLQJFRXUWRIHDFKVWDWHWHUULWRU\RULQVXODU
     SRVVHVVLRQRIWKH8QLWHG6WDWHVLQZKLFKWKHDSSOLFDQWKDVEHHQDGPLWWHGWRSUDFWLFHODZFHUWLI\LQJ
     WKHDSSOLFDQW VPHPEHUVKLSWKHUHLQLVLQJRRGVWDQGLQJ
                  7KDW3HWLWLRQHUZDVDGPLWWHGWRSUDFWLFHEHIRUHWKHIROORZLQJ8QLWHG6WDWHV'LVWULFW
     &RXUWV8QLWHG6WDWHV&LUFXLW&RXUWVRI$SSHDOWKH6XSUHPH&RXUWRIWKH8QLWHG6WDWHVDQG&RXUWV
     RIRWKHU6WDWHVRQWKHGDWHVLQGLFDWHGIRUHDFKDQGWKDW3HWLWLRQHULVSUHVHQWO\DPHPEHULQJRRG
    VWDQGLQJRIWKHEDUVRIVDLG&RXUWV
                           &RXUW'DWH$GPLWWHG%DU1XPEHU
              Supreme Court of Illinois
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB     11/04/1993            6216433
                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        Supreme Court of the State of New York
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB      03/18/2013            5126602
                                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        (additional admissions in Attachment A)
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                   7KDWWKHUHDUHRUKDYHEHHQQRGLVFLSOLQDU\SURFHHGLQJVLQVWLWXWHGDJDLQVWSHWLWLRQHU

      QRUDQ\VXVSHQVLRQRIDQ\OLFHQVHFHUWLILFDWHRUSULYLOHJHWRDSSHDUEHIRUHDQ\MXGLFLDOUHJXODWRU\

      RUDGPLQLVWUDWLYHERG\RUDQ\UHVLJQDWLRQRUWHUPLQDWLRQLQRUGHUWRDYRLGGLVFLSOLQDU\RU

      GLVEDUPHQWSURFHHGLQJVH[FHSWDVGHVFULEHGLQGHWDLOEHORZ

      None




                                                           22                                                   5HY
     Case 3:20-cv-00499-MMD-WGC Document 55 Filed 03/01/21 Page 3 of 8



                   7KDW3HWLWLRQHUKDVQHYHUEHHQGHQLHGDGPLVVLRQWRWKH6WDWH%DURI1HYDGD *LYH
     SDUWLFXODUVLIHYHUGHQLHGDGPLVVLRQ 
     None
 
 
                   7KDW3HWLWLRQHULVDPHPEHURIJRRGVWDQGLQJLQWKHIROORZLQJ%DU$VVRFLDWLRQV
     None
 
 
                  3HWLWLRQHUKDVILOHGDSSOLFDWLRQ V WRDSSHDUDVFRXQVHOXQGHU/RFDO5XOH,$
    IRUPHUO\/5,$ GXULQJWKHSDVWWKUHH    \HDUVLQWKHIROORZLQJPDWWHUV 6WDWHQRQHLIQRDSSOLFDWLRQV
    'DWHRI$SSOLFDWLRQ              &DXVH                       7LWOHRI&RXUW                :DV$SSOLFDWLRQ
                                                                      $GPLQLVWUDWLYH%RG\                *UDQWHGRU
                                                                         RU$UELWUDWRU          'HQLHG

           None
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                       ,IQHFHVVDU\SOHDVHDWWDFKDVWDWHPHQWRIDGGLWLRQDODSSOLFDWLRQV
                  3HWLWLRQHUFRQVHQWVWRWKHMXULVGLFWLRQRIWKHFRXUWVDQGGLVFLSOLQDU\ERDUGVRIWKH
    6WDWHRI1HYDGDZLWKUHVSHFWWRWKHODZRIWKLVVWDWHJRYHUQLQJWKHFRQGXFWRIDWWRUQH\VWRWKHVDPH
    H[WHQWDVDPHPEHURIWKH6WDWH%DURI1HYDGD
                 3HWLWLRQHUDJUHHVWRFRPSO\ZLWKWKHVWDQGDUGVRISURIHVVLRQDOFRQGXFWUHTXLUHGRI
    WKHPHPEHUVRIWKHEDURIWKLVFRXUW
                 3HWLWLRQHUKDVGLVFORVHGLQZULWLQJWRWKHFOLHQWWKDWWKHDSSOLFDQWLVQRWDGPLWWHGWR
    SUDFWLFHLQWKLVMXULVGLFWLRQDQGWKDWWKHFOLHQWKDVFRQVHQWHGWRVXFKUHSUHVHQWDWLRQ

                                                            33                                                    5HY
     Case 3:20-cv-00499-MMD-WGC Document 55 Filed 03/01/21 Page 4 of 8




 1              That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

 2      FOR THE PURPOSES OF THIS CASE ONLY.

 3

 4                                                                       Petitiongs^ignature
        STATE OF Illinois                       )
 5                                              )
        COUNTY OF                   Cook
 6

 7                      Adam J. Levitt         , Petitioner, being first duly sworn, deposes and sa^c

 8      That the foregoing statements are true.

 9
                                                                         Petitiongj^fsignature
10      Subscribed and sworn to before me this

11
          I4           day of "7 £                       ,
12

                   I                       r
                                                                                "Is®---
13                                                                              W
                         Notary Public or Clerk of Court
14

15

16                       DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                          THE BAR OF THIS COURT AND CONSENT THERETO.
17
                Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
        believes it to be in the best interests of the client(s) to designate           Leonard Stone
19                                                                                  (name of local counsel)
        Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
        above-entitled Court as associate resident counsel in this action. The address and email address of
21
        said designated Nevada counsel is:
22

23                                                  338 Ryland Street
                                                      (street address)
24
                             Reno                                        Nevada                        89501
25                         (city)                                        (state)                     (zip code)

26                 775-323-220                           1 stone@shookandstone .com
         (area code + telephone number)                         (Email address)
27

28                                                           4                                                Rev. 5/16
Case 3:20-cv-00499-MMD-WGC Document 55 Filed 03/01/21 Page 5 of 8




           1st         March           21
      Case 3:20-cv-00499-MMD-WGC Document 55 Filed 03/01/21 Page 6 of 8



                                          ATTACHMENT A

Adam J. Levitt
DiCello Levitt Gutzler LLC
Ten North Dearborn Street, Sixth Floor
Chicago, Illinois 60602

 Court                                                     Admission Date
 United States Supreme Court                               08/28/1998
 United States Court of Appeals for the First Circuit      10/03/2002
 United States Court of Appeals for the Second Circuit     01/15/2014
 United States Court of Appeals for the Third Circuit      11/19/2013
 United States Court of Appeals for the Fourth Circuit     05/03/2018
 United States Court of Appeals for the Seventh Circuit    12/10/1993
 United States Court of Appeals for the Eighth Circuit     08/18/2009
 United States Court of Appeals for the Ninth Circuit      12/27/2011
 United States Court of Appeals for the Eleventh Circuit   10/17/2017
 Illinois Supreme Court                                    11/04/1993
 New York Supreme Court – Appellate Division               03/18/2013
 California – Eastern District                             01/26/2009
 Colorado – District Court                                 01/06/2007
 Illinois – Central District                               10/01/2012
 Illinois – Northern District                              12/16/1993
 Illinois – Southern District                              07/16/2001
 Indiana – Northern District                               09/15/2001
 Michigan – Eastern District                               01/11/2018
 Michigan – Western District                               05/05/2020
 Nebraska – District Court                                 10/03/2000
 New York – Southern District                              09/13/2017
 New York – Eastern District                               03/03/2020
 Ohio – Northern District                                  03/26/2020
 Texas – Eastern District                                  03/11/2002
 Texas – Northern District                                 12/02/2002
 Texas – Southern District                                 11/07/2012
 Wisconsin – Eastern District                              04/23/2020
 Wisconsin – Western District                              05/02/2017
Case 3:20-cv-00499-MMD-WGC Document 55 Filed 03/01/21 Page 7 of 8




                      Certificate of Admission
                         To the Bar of Illinois
 I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that



                                       Adam J. Levitt



 has been duly licensed and admitted to practice as an Attorney and Counselor at
 Law within    this   State;   has   duly   taken the   required   oath   to   support the
 CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
 also the oath of office prescribed by law, that said name was entered upon the Roll
 of Attorneys and Counselors in my office on 11/04/1993 and is in good standing, so
 far as the records of this office disclose.




                                            IN WITNESS WHEREOF, I have hereunto
                                                  subscribed my name and affixed the
                                                  seal of said Court, this 14th day of
                                                  July, 2020.




                                                                                    Clerk,
                                                  Supreme Court of the State of Illinois
       Case 3:20-cv-00499-MMD-WGC Document 55 Filed 03/01/21 Page 8 of 8




                 A ppellate Division
                 Appellate  Division of
                                      of the
                                         the Supreme
                                             Supreme Court
                                                     Court
                       of
                       of the
                          the State
                              State of New York
                                    of New   York
                       First
                       First Judicial
                              Judicial Department
                                       Department


            I,
            I, Susanna
               Susanna Rojas,
                       Rojas, Clerk
                              Clerk of
                                    of the
                                       the Appellate
                                           Appellate Division
                                                     Division of
                                                              of

the
the Supreme
    Supreme Court
            Court of
                  of the
                     the State
                         State of New York,
                               of New York, First
                                            First Judicial
                                                  Judicial

Department,
Department, certify
            certify that
                    that
                                  7^


                      Adam
                      Adam J.
                           J. Levitt
                              Levitt
was
was duly
    duly licensed
         licensed and
                  and admitted
                      admitted to
                               to practice
                                  practice as
                                           as an
                                              an Attorney
                                                 Attorney and
                                                          and

Counsellor
Counsellor at
           at Law
              Law in
                  in all
                     all the
                         the courts
                             courts of
                                    of the
                                       the State
                                           State of New York
                                                 of New York on
                                                             on

March
March 18,
      18, 2013,
          2013, has
                has duly
                    duly taken
                         taken and
                               and subscribed
                                   subscribed the
                                              the oath
                                                  oath of
                                                       of office
                                                          office
prescribed by
prescribed by law,
              law, has
                   has been
                       been enrolled
                            enrolled in
                                     in the
                                        the Roll
                                            Roll of
                                                 of Attorneys
                                                    Attorneys and
                                                              and

Counsellors at Law on file in my office, has duly registered with the
administrative
administrative office
               office of
                      of the
                         the courts,
                             courts, and
                                     and according
                                         according to
                                                   to the
                                                      the records
                                                          records of
                                                                  of

this
this court
     court is
           is in
              in good
                 good standing
                      standing as
                               as an
                                  an attorney
                                     attorney and
                                              and counsellor
                                                  counsellor at
                                                             at law.
                                                                law.
                                       , r*




                       In
                       In Witness
                           Witness Thereof,
                                   Thereof, I I have
                                                have hereunto
                                                      hereunto set
                                                                set my
                                                                    my
                          hand
                          hand and
                               and affixed
                                   affixed the
                                           the seal
                                               seal of
                                                    of this
                                                       this court
                                                            court on
                                                                  on
                                      September
                                      September 10,10, 2020
                                                        2020
                                                                   *




                                              Clerk of
                                              Clerk of the
                                                       the Court
                                                           Court
6279
6279
